Hon. Mahlon R. Perkins Village Attorney, Lansing
This is in reply to your letter of July 16, 1979, in which you seek this office's opinion as to the jurisdiction and responsibilities of the Village of Lansing with respect to the New York State Energy Conservation Construction Code.
Section 11-107 of the Energy Law provides as follows:
  "Except as otherwise expressly provided herein, the administration and enforcement of the provisions of the code shall be the responsibility of the municipalities of the state, and the code shall be administered and enforced by such municipalities in the manner prescribed by applicable local law or ordinance. All provisions of law relating to the administration and enforcement of local building regulations in any municipality shall be applicable to the administration and enforcement of the code in such municipality, provided, however, that the provisions of any local law or ordinance shall not apply with regard to the variance or modification of the provisions of the code in a municipality which has not adopted a local energy conservation construction code pursuant to section 11-109 of this article."
It is the intent of the State of New York that the code shall apply to all buildings for which application for a building permit is made and plans are filed in New York State on or after October 1, 1978 (see section11-103 Energy Law).
In view of the foregoing it is the opinion of this office that the Village of Lansing has the duty to administrate the energy code and it is suggested that the village board's attention be directed to the provisions of section 11-109, the text of which provides:
  "1. Nothing in this article shall be construed as abrogating or impairing the power of any municipality to enforce the provisions of any local building regulations provided that such provisions are not inconsistent with the code, or to promulgate a local energy conservation construction code more stringent than the code.
  "2. Any municipality which adopts a local energy conservation construction code in accordance with this section shall file a copy of such code and any amendments or revisions thereof with the commissioner within thirty days after promulgation or adoption of such code, amendments or revisions. The failure to comply with the provisions of this subdivision shall not impair or otherwise affect the validity of such local code or amendment or revision."